Exhibit visitalk.com, Inc. Bankruptcy Plan Distribution WARRANTS IN VISITALK CAPITAL CORPORATION AND ITS OPERATING SUBSIDIARIES CLASSES 1 THROUGH 7 Master Warrant Agreement and related information Booklet PLAN WARRANT AGREEMENT ACCEPTANCE AND EFFECTIVE DELIVERY REQUIRED This Plan Warrant Agreement is effective as of the Effective Date of the Second Joint Plan of Reorganization of visitalk.com, Inc. and other Co-Proponents dated June 22, 2004.This Plan Warrant Agreement and the Plan Warrants are only valid if a Warrant Holder executes a Warrant Acceptance and Effective Delivery Agreement before March 31, 2006; and such Warrant Acceptance and Effective Delivery Agreement is received by Visitalk Capital Corporation before April 15, 2006. TABLE OF CONTENTS Page PLAN WARRANT AGREEMENT BACKGROUND AND DEFINITIONS 1 ARTICLE I – THE PLAN WARRANTS 2 ARTICLE II – EXERCISE PERIOD; REDEMPTION 3 ARTICLE III – ISSUANCE AND TRANSFER OF OWNERSHIP 4 ARTICLE IV – EXERCISE OF PLAN WARRANTS 6 ARTICLE V – LIMITATIONS ON EXERCISE 7 ARTICLE VI – RIGHTS AND DUTIES OF WARRANT AGENT 8 ARTICLE VII – CONTINGENT WARRANT HOLDER AGENT 10 ARTICLE VIII – RIGHTS AND DUTIES OF WARRANT HOLDERS 11 ARTICLE IX – NOTICES 11 ARTICLE X – MISCELLANEOUS 13 EXHIBITS TO THE PLAN WARRANT AGREEMENT A – ISSUERS COVERED BY THE PLAN WARRANT AGREEMENT 16 B – FORM OF WARRANT ACCEPTANCE AND EFFECTIVE DELIVERY AGREEMENT 17 C – FORM OF CLAIM HOLDER OWNERSHIP SCHEDULE 19 D – FORM OF WARRANT CERTIFICATE OR WARRANT UNIT CERTIFICATE 20 E – FORM OF SUBSCRIPTION AND EXERCISE NOTICE 23 F – FORM OF ELECTION TO CERTIFICATE AGREEMENT 25 G – FORM OF CONTINGENT AGENT AGREEMENT 27 PLAN WARRANT AGREEMENT This Plan Warrant Agreement (the “Agreement”) is effective as of the Effective Date of the Second Joint Plan of Reorganization of visitalk.com, Inc. and other Co-Proponents dated June 22, 2004 (the “Plan”).The Warrant Holders, as defined below, are a party to this Agreement pursuant to the operation of the Plan.However, this Agreement and the Plan Warrants, which are the subject of this Agreement, are only valid if a Warrant Holder executes a “Warrant Acceptance and Effective Delivery Agreement” before March 31, 2006 and such Warrant Acceptance and Effective Delivery Agreement is received by Visitalk Capital Corporation (“VCC”) before April 15, 2006.VCC is executing this Agreement and other related agreements necessary to implement this Agreement as an Issuer, as defined below, and as an agent for the other Issuers (the “Implementation Agent”), all of which are controlled by VCC. BACKGROUND AND DEFINITIONS A. The subject matter of this Agreement is the Series A through F Plan Warrants issued in accordance with the Plan (the “Plan Warrants”) for each of the companies on the listing attached hereto as Exhibit A and their successors (each such entity hereinafter an “Issuer” or jointly “Issuers”). B.
